DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the after final amendment filed on 11/11/2021. Claims 1, 3-10, 12-19, are pending. Claims 1, 10, 19, are amended by examiner’s amendment. No claims have been added. Claims 2, 11, 20, have been previously cancelled.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Marc Hanish (42626) on 11/22/2021.

Please replace the following:

CLAIMS:
Please replace all previous claims with the following:
1.            (Currently Amended)  A system comprising:                a computer-readable medium having instructions stored thereon, which, when executed by a processor, cause the system to perform operations comprising:                training a view forecasting model by passing a plurality of features extracted from training data to a machine learning algorithm, causing the machine learning algorithm to repetitively alter values for [[the]] one or more weights until a sum of squares of a difference between a view through ratio of the training data and a predicted view through ratio from a portion of the view forecasting model is minimized;
obtaining impression information for a first sponsored piece of content, the impression information including a count of a number of impressions of the first sponsored piece of content displayed in an online network over a first time period;                passing the impression information to a view forecasting model to output a predicted number the one or more weights learned during the training of the view forecasting model, the corrected version being a version in which the count of the number of impressions of the first sponsored piece of content displayed in the online network over the first time period has been fixed;
                obtaining a budget for the first sponsored piece of content for the future time period;                calculating a base bid for the first sponsored piece of content based on the budget and the predicted number of impressions of the first sponsored piece of content over the future time period;                determining to display the first sponsored piece of content to a first user;                subsequent to the determining, dynamically updating the base bid based on one or more attributes of the first user, to produce a dynamic bid for the first sponsored piece of content; and                causing the dynamic bid to be deducted from the budget.

2.            (Cancelled)

3.            (Original)  The system of claim 1, wherein the calculating the base bid includes dividing the budget by the predicted number of impressions of the first sponsored piece of content over the future time period.

4.            (Original)  The system of claim 3, wherein the determining to display the first sponsored piece of content to the first user includes passing the one or more features of the first sponsored piece of content and the one or more features of the first user to a successful content model, the successful content model being a machine learned model trained by a machine learning algorithm to output a score indicative of a likelihood that display of the first sponsored piece of content to the first user will result in a positive interaction by the first user with the first sponsored piece of content in a graphical user interface of the online network.

5.            (Original)  The system of claim 4, wherein the positive interaction is a click.

6.            (Original)  The system of claim 4, wherein the piece of content is a job listing and the positive interaction is the user applying for a job associated with the job listing through the graphical user interface.

7.            (Original)  The system of claim 4, wherein the successful content model is a neural network.

8.            (Original)  The system of claim 1, wherein the operations further comprise displaying the first sponsored piece of content to the first user as an impression in a graphical user interface of the online network.

9.            (Original)  The system of claim 1, wherein the impression is displayed in a slot designated for sponsored pieces of content on a screen of the graphical user interface, the slot interleaved with one or more slots designated for organic pieces of content.

[[the]] one or more weights until a sum of squares of a difference between a view through ratio of the training data and a predicted view through ratio from a portion of the view forecasting model is minimized;
obtaining impression information for a first sponsored piece of content, the impression information including a count of a number of impressions of the first sponsored piece of content displayed in an online network over a first time period;                passing the impression information to a view forecasting model to output a predicted number of impressions of the first sponsored piece of content over a future time period, based on a corrected version of the count of the number of impressions of the first sponsored piece of content over the first time period, the corrected version produced in the view forecasting model by a formula having the one or more weights learned during the training of the view forecasting model, the corrected version being a version in which the count of the number of impressions of the first sponsored piece of content displayed in the online network over the first time period has been fixed;
                obtaining a budget for the first sponsored piece of content for the future time period;                calculating a base bid for the first sponsored piece of content based on the budget and the predicted number of impressions of the first sponsored piece of content over the future time period;                determining to display the first sponsored piece of content to a first user;                subsequent to the determining, dynamically updating the base bid based on one or more attributes of the first user, to produce a dynamic bid for the first sponsored piece of content; and                causing the dynamic bid to be deducted from the budget.

11.          (Cancelled)  

12.          (Original)  The method of claim 10, wherein the calculating the base bid includes dividing the budget by the predicted number of impressions of the first sponsored piece of content over the future time period.

13.          (Original)  The method of claim 12, wherein the determining to display the first sponsored piece of content to the first user includes passing the one or more features of the first sponsored piece of content and the one or more features of the first user to a successful content model, the successful content model being a machine learned model trained by a machine learning algorithm to output a score indicative of a likelihood that display of the first sponsored piece of content to the first user will result in a positive interaction by the first user with the first sponsored piece of content in a graphical user interface of the online network.

14.          (Original)  The method of claim 13, wherein the positive interaction is a click.

15.          (Original)  The method of claim 13, wherein the piece of content is a job listing and the positive interaction is the user applying for a job associated with the job listing through the graphical user interface.



17.          (Original)  The method of claim 10, wherein the operations further comprise displaying the first sponsored piece of content to the first user as an impression in a graphical user interface of the online network.

18.          (Original)  The method of claim 10, wherein the impression is displayed in a slot designated for sponsored pieces of content on a screen of the graphical user interface, the slot interleaved with one or more slots designated for organic pieces of content.

19.          (Currently Amended)  A system comprising:                means for training a view forecasting model by passing a plurality of features extracted from training data to a machine learning algorithm, causing the machine learning algorithm to repetitively alter values for [[the]]  one or more weights until a sum of squares of a difference between a view through ratio of the training data and a predicted view through ratio from a portion of the view forecasting model is minimized;
means for obtaining impression information for a first sponsored piece of content, the impression information including a count of a number of impressions of the first sponsored piece of content displayed in an online network over a first time period;                means for passing the impression information to a view forecasting model to output a predicted number of impressions of the first sponsored piece of content over a future time period, based on a corrected version of the count of the number of impressions of the first sponsored piece of content over the first time period, the corrected version produced in the view forecasting model by a formula having the one or more weights learned during the training of the view forecasting model, the corrected version being a version in which the count of the number of impressions of the first sponsored piece of content displayed in the online network over the first time period has been fixed;
                means for obtaining a budget for the first sponsored piece of content for the future time period;                means for calculating a base bid for the first sponsored piece of content based on the budget and the predicted number of impressions of the first sponsored piece of content over the future time period;                means for determining to display the first sponsored piece of content to a first user;                means for subsequent to the determining, dynamically updating the base bid based on one or more attributes of the first user, to produce a dynamic bid for the first sponsored piece of content; and                means for causing the dynamic bid to be deducted from the budget.

20.          (Cancelled)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. There is sufficient support in the specification for the use of the term “means.” 

Allowable Subject Matter
Claims 1, 3-10, 12-19, are pending and allowed.

The following is an examiner’s statement of reasons for allowance: The examiner has withdrawn the §101 rejection, the Examiner notes that the §101 rejection is withdrawn in response to a finding that, when evaluated in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”), and specifically Step 2A Prong One, the claims recite limitations that falls within the abstract idea groups of mental process (the steps being done in the mind but for the recitation of 

The closest prior art Kitts et al. (US 20180108049 A1), Arora et al. (US 20170061528 A1), and Dixon (US 20090063273 A1) either individually or in combination fail to teach or fairly suggest the claimed invention as described below. The prior art reference Kitts discloses enabling advertisers to dynamically adjust their campaign based on real time needs. Arora which discloses electronic content 

The novelty of the claimed invention is in the combination of limitations and not in any single limitation. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday-Friday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683